DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed May 13, 2021.  Claims 1-18 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10 ad 11 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kobayashi et al. (US 20160216474).
Re claim 1: Kobayashi teaches a lens module (see fig. 2, 3 and 7) comprising: a base (4) comprising: a through hole (where filter 2 is located within base 4) surrounded by an inner surface of the base (4) (see fig. 2, 3 and 7); and a first thread (31) formed on the inner surface (see fig. 2, 3 and 7); and a filter (2) comprising a sidewall (14) and a second thread (25) formed on the sidewall (14) (see fig. 2, 3 and 7); 
Re claim 2: Kobayashi teaches the lens module, wherein the through hole is circular (hole in element 4), and the filter (2) is circular (see fig. 1).
Re claim 10: Kobayashi teaches an electronic device (abstract, paragraph 5 and 15), comprising: a lens module (lens barrel, paragraph 15) comprising: a base (4) comprising: a through hole (where filter 2 is located within base 4) surrounded by an inner surface of the base (4) (see fig. 2, 3 and 7); and a first thread (31) formed on the inner surface (see fig. 2, 3 and 7); and a filter (2) comprising a sidewall (14) and a second thread (25) formed on the sidewall (14) (see fig. 2, 3 and 7); wherein the filter (2) is received in the through hole, the second thread (25) is engaged with the first thread (31) (see fig. 2, 3 and 7).
Re claim 11: Kobayashi teaches the electronic device, wherein the through hole is circular (hole in element 4), and the filter (2) is circular (see fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8, 12-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20160216474) in view of Oh et al. (US 20130128108).
Re claims 3 and 12: Kobayashi teaches the base (4) with the filter (2) is part of a lens barrel in a camera (paragraph 15), but does not specifically teach wherein the lens module further comprises a photosensitive chip and a first adhesive layer, the photosensitive chip comprises a photosensitive region and a non-photosensitive region protruding on a periphery of the photosensitive region to surround the photosensitive region, the photosensitive region corresponds to the through hole, the adhesive layer is formed a surface of the non-photosensitive region facing the filter. Oh teaches wherein a lens module (see fig. 1) comprises a base (20) with a filter (21) and further comprises a photosensitive chip (11/310) and a first adhesive layer (510/500, claim 20) (fig. 10, 11, 12, 13), the photosensitive chip (11/310) comprises a photosensitive region (inside element 310) and a non-photosensitive region (outside element 310) protruding on a periphery of the photosensitive region (inside element 310) to surround the photosensitive region (inside element 310) (see fig, 10, 11,12, 13, paragraph 100 and 101), the photosensitive region (inside element 310) corresponds to a through hole of the base (20) (see fig. 1 s 10, 11, 12, 13 and 14), the adhesive layer (510/500, claim 20) is formed a surface of the non-photosensitive region (inside element 310) facing the filter (21) (see fig. 1, 10, 11, 12, 13 and 14). It would have been obvious to one of ordinary skill In the art at the time the invention was filed to place the base and filter of Kobayashi with the lens barrel, photosensitive chip with adhesive layer in Oh in order to more securely place the filter with the lens barrel structure and reduce the 
Re claims 4 and 13: Kobayashi as modified by Oh teaches the lens module and the electronic device, wherein the lens module further comprises a circuit board (Oh, 10/300), the base (Oh, 20, Kobayashi, 4) and a surface of the photosensitive chip (Oh, 11/310) facing away from the filter (Oh, 21, Kobayashi, 2) are mounted on the circuit board (Oh, 10/300, see fig. 1 and 14).
Re claims 5 and 14: Kobayashi as modified by Oh teaches the lens module and the electronic device, wherein a portion of a surface of the base (Oh, 20, Kobayashi, 4) facing the circuit board (Oh, 10/300) is recessed toward the filter (Oh, 21, Kobayashi, 2) to define a first recess to receive the photosensitive chip (Oh, 11/310, see fig. 1 and 14, Kobayashi, base 4, fig. 1 and 2 for a lens barrel and camera).
Re claims 8 and 17: Kobayashi teaches the base (4) with the filter (2) is part of a lens barrel in a camera (paragraph 15), but does not specifically teach wherein the lens module further comprises a lens holder and a lens, the lens holder is mounted on the base, the lens holder defines a receiving hole, the lens is received in the receiving hole. Oh teaches wherein a lens module (fig. 1) comprises a base (20) with a filter (21) and further comprises a lens holder (30/31) and a lens (33), the lens holder (31/30) is mounted on the base (20), the lens holder (30/31) defines a receiving hole (hole where lens 33 is located), the lens (33) is received in the receiving hole (see fig. 1). If would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the lens holder structure of Oh with the lens barrel and camera with base .

Claims 6, 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20160216474) as modified by Oh et al. (US 20130128108) as applied to claims 4 and 13 above, and further in view of Otani et al. (US 20160191767).
Re claims 6 and 15: Kobayashi as modified by Oh teaches the lens module and the electronic device, wherein the circuit board (Oh, 10/300) comprises a first rigid portion (Oh, 10/300 is rigid RGB) (see fig. 1), the base (Oh, 20, Kobayashi, 4) and the photosensitive chip (Oh, 11/310) are mounted on the first rigid portion (Oh, see fig. 1 and 14), but does not specifically teach a second rigid portion, a flexible portion connecting each of the first rigid portion and the second rigid portion. Otani teaches a lens module (fig. 1 and 2), wherein a circuit board (31, 32, 41) comprises a first rigid portion (31), a second rigid portion (41), a flexible portion (32) connecting each of the first rigid portion (31) and the second rigid portion (41) (see fig. 1 and 2), a base (25) and a photosensitive chip (33) are mounted on the first rigid portion (31) (see fig. 1 and 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the circuit board of Kobayashi as modified by Oh comprise the first rigid board, a second rigid board and a flexible board portion similar to Otani in order to be able to place the photosensitive chip into an electronic device and be able to 
Re claims 7 and 16: Kobayashi as modified by Oh and Otani teaches the lens module and the electronic device, wherein the lens module further comprises an electronic connecting element (Otani, 41), the electronic connecting element (Otani, 41) is mounted on the second rigid portion (Otani, 41) to transmit signals (Otani, fig, 2 and paragraph 46, connector to connect to circuits external the module, see fig. 7, signals from the chip are transferred to and from the external elements, paragraph 88).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20160216474) as modified by Oh et al. (US 20130128108) as applied to claims 8 and 17 above, and further in view of Matsuoka (US 20120147489).
Re claims 9 and 18: Kobayashi as modified by Oh teaches the lens (Oh, 33) in the lens holder (Oh, see fig. 1), but does not specifically teach wherein the lens comprises a first lens portion, a second lens portion and a third lens portion, the second lens portion is located between the first lens portion and the third lens portion, a diameter of the second lens portion is less than a diameter of the first lens portion, and a diameter of the third lens portion is less than the diameter of the second lens portion. Matsuoka teaches wherein a lens (2) comprises a first lens portion (22), a second lens portion (lenses between fens 21 and fens 22) and a third lens portion (21), the second lens (lenses between lens 21 and lens 22) portion is located between the first lens portion (22) and the third lens portion (21), a diameter of the second lens portion (lenses between lens 21 and lens 22) is less than a diameter of the first lens .

Response to Arguments
Applicant's arguments filed May 13, 2021 have been fully considered but they are not persuasive.
In regards to the Applicant’s arguments that the second thread 25 is not on the sidewall of the filter 2 because there is a gap between sidewall 14 of filter 2 and the holding ring 3 with the second thread 25, Examiner respectfully disagrees. As seen in figures 2, 3 and the second thread 25 of holding ring 3 is formed on the sidewall 14 of the filter 2 by placing the holding ring 3 on the filter 2, see figure 2, 3 and 7. The second thread 25 is not directly formed on or in direct contact with the sidewall 14, but the second thread is definitely formed on the sidewall 14 so that the second thread 25 connects with the first thread 31 on the inner surface of the base 4, see figure 2, 3 and 7. Nothing in the claim defines that the second thread is directly formed on or in direct contact with the sidewall of the filter. Also, for arguments sake, with the current claim limitations the Examiner may define the filter as the combination of elements 2 and 3, therefore the sidewall of the filter 2/3 would be the outer edge of 3, where the second thread 25 is directly formed on the sidewall. Please consider these arguments. From . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER D BENNETT/Examiner, Art Unit 2878